Citation Nr: 0815571	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for kidney stones.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for onychomycosis.  

6.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to March 1971, 
to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for hypertension, peripheral neuropathy of the 
upper extremities, onychomycosis, glaucoma, kidney stones, 
and sleep apnea.  

In April 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1971, the RO 
denied a claim for service connection for a kidney infection, 
and kidney stones. 

2. The evidence received since the RO's March 1971 decision, 
which denied service connection for a kidney infection, and 
kidney stones, which was not previously of record, and which 
is not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran's glaucoma was aggravated by a service-
connected disability.  

4.  Kidney stones, hypertension, peripheral neuropathy of the 
upper extremities, onychomycosis, and sleep apnea, were not 
caused or aggravated by service, or by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1971 decision, which denied a claim for service 
connection for a kidney infection, and kidney stones; the 
claim for service connection for kidney stones is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  The criteria for service connection for glaucoma have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439 (1995).  

3.  The criteria for service connection for kidney stones, 
hypertension, peripheral neuropathy of the upper extremities, 
onychomycosis, and sleep apnea, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
submitted to reopen a claim for service connection for kidney 
stones.  

In a rating decision, dated in March 1971, the RO denied a 
claim for service connection for a kidney infection, and 
kidney stones.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

In March 2002, the veteran filed to reopen the claim.  In 
January 2003, the RO denied the claim on the merits, however, 
a January 2007 decision indicated that new and material 
evidence had not been submitted.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of these claim was in March 
1971.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The medical evidence of record in March 1971 consisted of the 
veteran's service medical records, which showed that in 
between April and May of 1969, he was treated for complaints 
of right upper quadrant and flank pain.  A UA (urine 
analysis), and an IVP (intravenous pyelogram), were normal.  
The symptoms apparently resolved, and there was no diagnosis.  
In November 1969, the veteran again complained of right flank 
discomfort.  An IVP and UA were normal.  The report noted 
that the pain was very mild and intermittent, and of no 
demonstrated consequence.  An ETS (expiration of term of 
service) examination report, dated in November 1970, showed 
that his genitourinary system was clinically evaluated as 
normal.  A March 1971 report showed that the veteran 
indicated that there had been no change in his medical 
condition since his last examination report.

At the time of the RO's March 1971 decision, there was no 
post-service medical evidence of record.  

At the time of the RO's March 1971 decision, there was no 
competent evidence to show that the veteran currently had a 
kidney disorder or that a kidney disorder was related to his 
service.  

The medical evidence received since the March 1971 decision 
consists of VA and non-VA treatment reports, dated between 
1997 and 2008.  This evidence includes a VA Agent Orange 
Protocol examination report, dated in January 1997, which 
notes recent treatment for renal calculi, with no relevant 
diagnosis.  A VA progress note, dated in June 2005, shows 
treatment for complaints that included kidney pain, and 
indicates that the veteran gave a history of kidney stones.  
The relevant assessments were rule out renal stone, or UTI 
(urinary tract infection) right kidney, and "right upper 
abdominal pain pending evaluation."  

This evidence, which was not of record at the time of the 
March 1971 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  This evidence shows that the 
veteran recently received treatment for kidney symptoms, and 
it therefore provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge, 155 F.3d at 1363 (noting that new 
evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim, and the claim is therefore reopened.  

The veteran asserts that service connection is warranted for 
glaucoma, kidney stones, hypertension, peripheral neuropathy 
of the upper extremities, onychomycosis, and sleep apnea, 
with the claims for glaucoma, hypertension, peripheral 
neuropathy of the upper extremities, and onychomycosis, to 
include as due to service-connected diabetes mellitus, and 
the claim for sleep apnea to include as due to service-
connected post-traumatic stress disorder (PTSD).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Service connection is currently in effect for PTSD, coronary 
artery disease, diabetes mellitus, peripheral neuropathy of 
the bilateral lower extremities, cataracts, and erectile 
dysfunction.   

The veteran's service medical records do not show any 
relevant treatment.  An ETS examination report dated in 
November 1970, shows that his eyes, "ophthalmoscopic," 
pupils, ocular motility, heart, upper extremities, and 
neurological system, were all clinically evaluated as normal, 
and that his distant vision was 20/20 in both eyes.  His 
blood pressure was 126/76.  A March 1971 report shows that 
the veteran indicated that there had been no change in his 
medical condition since his last examination report.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1997 and 2008.  

With regard to the claim for glaucoma, the Board finds that 
service connection is warranted.  As an initial matter, the 
Board notes that service connection is currently in effect 
for diabetes mellitus, and that in July 2006, the RO granted 
service connection for cataracts, as secondary to diabetes 
mellitus.  

In January 2003, the RO denied the claim, after determining 
that the veteran does not have glaucoma.  However, a VA fee-
basis eye examination report by J.B.F., M.D., dated in 
October 2006, shows that the diagnoses include open-angle 
glaucoma.  In an addendum, Dr. J.B.F. stated, "Certainly 
glaucoma is not caused by diabetes.  There is a slight 
relationship and [it] can be said to be aggravated by 
diabetes.  The degree of aggravation cannot be determined 
without speculation."  

The Board further notes that the veteran was determined to 
have glaucoma in a VA treatment reports, dated in February, 
March, October, and November of 2006.  These reports indicate 
that glaucoma was not merely listed "by history."  Rather, 
the reports show that the veteran underwent a variety of 
testing, to include vision and visual field testing.  
Although the veteran was determined not to have glaucoma in 
VA examination reports, dated in January and February of 
2006, these reports contain somewhat contradictory notations 
of, "No diagnosis of glaucoma can be made at this time.  
Condition is least as likely as not secondary to diabetes 
mellitus. (-) visually significant."  

Under the circumstances, the Board finds that the evidence is 
at least in equipoise, and that affording the veteran the 
benefit of all doubt, glaucoma is shown.  

In this regard, Dr. J.B.F.'s opinion indicates that the 
veteran's glaucoma has been aggravated by his service-
connected diabetes.  Allen.  To the extent that he states 
that the degree of aggravation could not be determined 
without speculation, further development of the evidence may 
have to be required, but this is not a basis for denial of 
the claim.  The Board therefore finds that service connection 
for glaucoma, secondary to service-connected diabetes 
mellitus, is warranted.  

With regard to the claim for peripheral neuropathy of the 
upper extremities, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the Board first notes that service 
connection is in effect for peripheral neuropathy of the 
bilateral lower extremities.  Furthermore, the claims files 
include a VA progress note, dated in August 2004, which 
states that the veteran's peripheral neuropathy is secondary 
to his diabetes, and a number of notations in "problems 
lists" in VA progress notes indicate "peripheral 
neuropathy."  

Important to this case, however, none of these notations 
specify which extremities are being discussed, and the Board 
finds that the preponderance of the evidence shows that the 
veteran does not currently have peripheral neuropathy of the 
upper extremities.  In this regard, a VA peripheral nerves 
examination report, dated in August 2002, does not contain a 
relevant diagnosis.  A report from J.J.H.L., M.D., dated in 
August 2003, notes that the veteran has bilateral numbness 
and arm tingling due to niacin (apparently used for treatment 
of heart symptoms).  A VA peripheral nerves examination 
report, dated in August 2005, shows that the diagnosis only 
notes peripheral neuropathy of the bilateral lower 
extremities.  

A VA electromyography (EMG)/nerve conduction study (NCS) 
report, dated in May 2005, notes that the veteran's biceps, 
triceps, deltoid, pronator teres, and other muscles were 
tested, and, "Normal needle EMG exam of above tested 
muscles."  The impressions include the statement: "There is 
no electrodiagnostic evidence of ulnar neuropathy in the 
upper extremities."  The clinical impression was myofascial 
pain, providing highly probative evidence against this claim.  

A VA EMG/NCS report, dated in September 2005, notes that 
there was evidence of left sural neuropathy, and that there 
was no evidence of right ulnar neuropathy, but that the 
examination was incomplete because the veteran expressed 
suicidal thoughts.  A VA examination report, dated in January 
2006, contains diagnoses that included, "no peripheral 
neuropathy detected."  An examination report from Dr. L.Z., 
dated in October 2006, contains a diagnosis of peripheral 
neuropathy in the lower extremities only.  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran does not have peripheral 
neuropathy of an upper extremity, and that the claim must be 
denied on any basis.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  In this regard, although the 
veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, there is no 
evidence to show peripheral neuropathy of the upper 
extremities that is acute or subacute, and to have become 
manifest to a degree of 10 percent or more within one year of 
service in the Republic of Vietnam.  Therefore, presumptive 
service connection for peripheral neuropathy of the upper 
extremities on the basis of exposure to Agent Orange is not 
warranted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).   

The Board has reviewed the medical evidence as a whole.  In 
this regard, the Board has found, based on a review of all 
medical records, that the post-service medical record, as a 
whole, provides evidence against a finding that the veteran 
has peripheral neuropathy of the upper extremities at this 
time, outweighing the veteran's lay statements.  

With regard to the claim for kidney stones, the veteran was 
treated for flank pain in 1969.  His intravenous pyelograms 
and urine analyses were normal, and he did not receive a 
diagnosis.  He did not receive any subsequent treatment 
during his remaining service, a period of over one year, nor 
was a kidney disorder noted in his last examination report.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

The Board further finds that the preponderance of the 
evidence shows that the veteran does not currently have 
kidney stones.  Gilpin.  The post-service medical evidence 
shows treatment for kidney symptoms.  However, it does not 
appear that any of the submitted evidence contains a 
confirmed diagnosis of a kidney disorder.  Furthermore, even 
assuming arguendo that a kidney disorder is shown, the 
earliest post-service medical evidence of any relevant 
complaints is dated in 1997, and therefore comes about 26 
years after separation from service.  This lengthy period of 
time without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence to show that the 
veteran has kidney stones that are related to his service, or 
a service-connected disability.  The Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied on any basis.  See 38 C.F.R. 
§§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the claim for sleep apnea, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not currently have sleep apnea.  Gilpin.  The post-
service medical evidence includes a VA examination report, 
dated in January 2006, in which the examiner stated that the 
veteran does not have a  history of sleep apnea, and that he 
has never been studied in a sleep lab.  The diagnoses note 
"no sleep apnea", providing highly probative evidence 
against this claim.  

In summary, there is no competent evidence to show that the 
veteran has sleep apnea, nor is there any competent evidence 
associating sleep apnea with the veteran's service, or a 
service-connected disability.  The Board finds that the 
preponderance of the evidence shows that the veteran does not 
have sleep apnea, and that the claim must be denied on any 
basis.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

With regard to the claims for hypertension, and 
onychomycosis, and the possibility of service connection on a 
direct basis, the veteran's service medical records do not 
show any relevant treatment.  The post-service medical 
evidence includes a VA Agent Orange Protocol examination 
report, dated in January 1997, which contains impressions 
that included onychomycosis and tinea cruris.  These 
conditions have occasionally been treated thereafter.  A VA 
progress note, dated in November 2000, notes obesity and 
hypertension.  Therefore, the earliest post-service medical 
evidence of either of the claimed disorders is dated no 
earlier than 1997, which is approximately 26 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis.  Maxson.  

In addition, there is no competent evidence to show that the 
veteran's hypertension, or onychomycosis, is related to his 
service.  In fact, the Board finds that the post-service 
medical record, as a whole, provides evidence against such a 
finding, indicating problems that began well after service, 
with no connection to service.  Thus, both service medical 
records, and the post-service treatment records, provide 
evidence against these claims, outweighing the veteran lay 
statements.  

Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. §3.303.  Furthermore, there is no 
competent evidence to show that hypertension was disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran's primary argument is that hypertension and 
onychomycosis were caused or aggravated by his service-
connected diabetes mellitus.  

With regard to the claim for hypertension, a statement from 
T.G., M.D., dated in August 2006, asserts that the veteran's 
diabetes mellitus preceded his hypertension (it appears that 
the veteran's diabetes was diagnosed in 1997, see. e.g., 
August 2004 VA progress note).  However, he does not 
explicitly assert that the veteran's hypertension was caused 
or aggravated by his diabetes, nor is his opinion shown to 
have been based on a review of the veteran's C-file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  

In two separate opinions contained in VA heart, and 
hypertension, examination reports, dated in August 2002, two 
different examiners concluded that the veteran's hypertension 
was not related to his diabetes mellitus.  In a VA 
examination report, dated in January 2006, the examiner 
similarly concluded that the veteran's hypertension was "not 
at least as likely as not" secondary to diabetes mellitus.  
The examiner explained that there was no renal involvement.  

An examination report by L.Z., M.D., dated in October 2006, 
notes, "Essential hypertension is not a complication of 
diabetes."  A VA hypertension examination report, dated in 
March 2007, shows that the examiner noted that Dr. T.G.'s 
assertion, that the veteran's diabetes preceded his 
hypertension, was correct.  Nevertheless, he concluded that 
the veteran's hypertension was not related to his diabetes.  
The examiner explained that there was no evidence of renal 
dysfunction, and that the veteran's urine 
microalbumin/creatine was normal.  

In summary, the claims files contain several highly probative 
medical opinions against the claim, outweighing the veteran's 
statements.  The Board therefore finds that the preponderance 
of the evidence is against the claim, and that service 
connection for hypertension is not warranted under 38 C.F.R. 
§ 3.310 or Allen.  

With regard to the claim for onychomycosis, there is no 
competent evidence to show that this condition was caused or 
aggravated by a service-connected disability.  In this 
regard, a VA examination report, dated in January 2006, 
contains a diagnosis of onychomycosis, and in an addendum, 
dated that same month, the examiner stated that it was not 
secondary to diabetes mellitus.  There is no competent, 
countervailing opinion of record and the post-service medical 
record, as a whole, would indicate a condition that began 
well after service, providing more evidence against this 
claim. 

Based on the above, the Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
service connection for onychomycosis is not warranted under 
38 C.F.R. § 3.310 or Allen.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that kidney stones, hypertension, peripheral 
neuropathy of the upper extremities, onychomycosis, and sleep 
apnea, are related to service many years ago and/or a 
service-connected condition, and these are not contentions 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that hypertension, and onychomycosis, 
began years after service, which indicates that the veteran 
does not have kidney stones, peripheral neuropathy of the 
upper extremities, or sleep apnea, and which does not contain 
competent evidence of a nexus between any of the claimed 
conditions and the veteran's service, or a service-connected 
disability), the Board's finds that the medical evidence 
outweighs the veteran's contentions that he has kidney 
stones, hypertension, peripheral neuropathy of the upper 
extremities, onychomycosis, or sleep apnea, that are related 
to his service, or to a service-connected condition.  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in December 2002, April 2006 
(all claims), and September 2006 (kidney stones, and 
hypertension), the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The December 2002 VCAA notice may not have been in compliance 
with Pelegrini, and the last two VCAA notices did not comply 
with the requirement that the notice must precede the 
adjudication.  

However, any defect with respect to the timing of the VCAA 
notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  The veteran was 
afforded an additional VCAA notice in April and September of 
2006, and the claims were readjudicated in the supplemental 
statements of the case, dated in July 2006, and May 2007.  In 
April 2008, the veteran was afforded a hearing.  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 
2006); aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and, for the claims that have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  To the 
extent that the Board has granted the claim for glaucoma, any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and etiological opinions have been obtained with regard to 
the claims for hypertension, and onychomycosis.  As the Board 
has determined that the veteran does not have kidney stones, 
peripheral neuropathy of the upper extremities, or sleep 
apnea, an etiological opinion is not required.  See 38 C.F.R. 
§ 3.159(d).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

New and material evidence having been presented, the claim 
for kidney stones is reopened.  

Service connection for glaucoma is granted.  

Service connection for kidney stones is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for onychomycosis is denied.  

Service connection for sleep apnea is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


